Memorandum by the Court.
Appeal from an order of the Supreme Court at Special Term, entered December 9, 1969 in Schenectady County, which dismissed a petition brought pursuant to section 330 of the Election Law and CPLR article 78. Order affirmed, without costs. This court feels bound by Matter of Mullen v. Heffernan (193 Misc. 334, affd. 274 App. *862Div. 972, affd. 298 N. Y. 785) and Matter of Hogan v. Supreme Court (281 N. Y. 572.) Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.